Citation Nr: 0002382	
Decision Date: 01/31/00    Archive Date: 02/02/00

DOCKET NO.  99-24 129	)	DATE
	)
	)


THE ISSUE

Eligibility for the payment of attorney fees from past-due 
benefits.



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1981 to December 
1983.

In a February 1992 rating decision, the Regional Office (RO) 
denied entitlement to service connection for tuberculosis, 
hiatal hernia, a stomach disability, ulcerative colitis, 
varicocele, migraine headaches, and a psychiatric disability.  
The veteran filed a timely notice of disagreement dated in 
October 1992.  A statement of the case was issued and the 
veteran filed a timely substantive appeal in November 1992.

In a March 1995 decision, the Board of Veterans' Appeals 
(Board) remanded the issues of entitlement to service 
connection for tuberculosis, hiatal hernia, a stomach 
disability, ulcerative colitis, varicocele, migraine 
headaches, and a psychiatric disability to the RO for further 
development.  

In a September 1999 supplemental statement of the case, the 
RO granted entitlement to service connection for migraine 
headaches, evaluated as 10 percent disabling.  The remaining 
issues of entitlement to service connection for tuberculosis, 
hiatal hernia, a stomach disability, ulcerative colitis, 
varicocele, and a psychiatric disability were denied by the 
RO and remain in appellate status before the Board.

The Board notes that in correspondence dated in October 1999, 
the veteran expressed his disagreement with the 10 percent 
disability evaluation assigned for his service-connected 
migraine headaches.  This matter is referred to the RO for 
appropriate action.

The Board further notes that in correspondence dated in 
February 1996 and in Department of Veterans Affairs (VA) Form 
21-526 dated in May 1997, the veteran raised a claim for a 
permanent and total disability rating for pension benefits.  
This issue has not been addressed by the RO; therefore, it is 
referred to the RO for appropriate action.




FINDINGS OF FACT

1.  In a February 1992 rating decision, the RO denied 
entitlement to service connection for tuberculosis, hiatal 
hernia, a stomach disability, ulcerative colitis, varicocele, 
migraine headaches, and a psychiatric disability; the veteran 
filed a timely notice of disagreement in October 1992.

2.  In a March 1995 decision, the Board remanded the issues 
of entitlement to service connection for tuberculosis, hiatal 
hernia, a stomach disability, ulcerative colitis, varicocele, 
migraine headaches, and a psychiatric disability to the RO 
for additional development.

3.  Pursuant to an agreement dated in May 1997, the veteran 
retained a private attorney to provided legal services on a 
contingency basis of 20 percent of past-due benefits awarded, 
to be paid by VA directly to the attorney, based upon the 
favorable resolution of the veteran's claim or claims.

4.  In a September 1999 supplemental statement of the case, 
the RO granted entitlement to service connection for migraine 
headaches, evaluated as 10 percent disabling, effective 
September 3, 1991.


CONCLUSION OF LAW

The criteria for a valid fee agreement between the attorney 
and the veteran for representational services before VA have 
not been met; entitlement to attorney fees from past-due 
benefits as they pertain to the grant of entitlement to 
service connection for migraine headaches, evaluated as 10 
percent disabling, effective September 3, 1991, is denied.  
38 U.S.C.A. § 5904 (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the record reflects that in a February 1992 
rating decision, the RO denied entitlement to service 
connection for tuberculosis, hiatal hernia, a stomach 
disability, ulcerative colitis, varicocele, migraine 
headaches, and a psychiatric disability.  The RO issue a 
confirmed rating decision in April 1992.

The veteran filed a timely notice of disagreement in October 
1992.  A statement of the case was issued and the veteran 
filed a timely substantive appeal in November 1992.  

In a March 1995 decision, the Board remanded the issues of 
entitlement to service connection for tuberculosis, hiatal 
hernia, a stomach disability, ulcerative colitis, varicocele, 
migraine headaches, and a psychiatric disability to the RO 
for VA examinations and additional development of the record.

In September 1997, the Board received a copy of the fee 
agreement between the veteran and his attorney.  The fee 
agreement, which was signed by the veteran in May 1997, 
reflects that the veteran agreed to a contingent legal fee of 
20 percent of past-due benefits awarded, to be paid by VA 
directly to the attorney from past-due benefits awarded on 
the basis of the veteran's claim or claims.

In a September 1999 supplemental statement of the case, the 
RO granted entitlement to service connection for migraine 
headaches, evaluated as 10 percent disabling, effective 
September 3, 1991.  The RO also denied entitlement to service 
connection for tuberculosis, hiatal hernia, a stomach 
disability, ulcerative colitis, varicocele, and a psychiatric 
disability.

In a November 1999 letter, the RO informed the veteran that 
he was entitled to the payment of benefits from October 1, 
1991.  It was noted that his past-due benefits had been 
calculated as $6,458.10.  It was also noted that the maximum 
attorney fee payable, 20 percent of past-due benefits, 
computed as $1,291.62, had been withheld, pending a 
determination by the Board of eligibility for the payment of 
attorney fees from such past-due benefits.

Analysis

The Veterans Judicial Review Act (VJRA), Pub. L. 100-687, 102 
Stat. 4105 (1988) allows VA claimants to enter into 
agreements with attorneys to represent them in proceedings 
before VA, as long as the fee charged is neither 
"unreasonable" nor "excessive."  A fee may be charged to a 
claimant if all of the following conditions are met:

1.  A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided prior to the date of 
the Board's decision.  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(1).

2.  The notice of disagreement that 
preceded the Board's decision with 
respect to the issue, or issues, involved 
must have been received by the agency of 
original jurisdiction (the RO) on or 
after November 18, 1988.  V.J.R.A. 
Section 403, 102 Stat. at 4122; 38 C.F.R. 
§ 20.609(c)(2).

3.  The attorney must have been retained 
not later than one year following the 
date that the decision by the Board with 
respect to the issue, or issues, involved 
was promulgated.  (This condition will be 
considered to have been met with respect 
to all successor attorneys at law or 
agents acting in the continuous 
prosecution of the same matter if a 
predecessor was retained within the 
required time period.)  38 U.S.C.A. 
§ 5904(c)(1); 38 C.F.R. § 20.609(c)(3).

If any of the foregoing criteria are lacking, a fee may not 
be charged.

In a precedent opinion, the VA's Office of the General 
Counsel cited analysis of the legislative history of the VJRA 
contained in the Court decision in In the Matter of the Fee 
Agreement of Smith, 1 Vet. App. 492, 508-509 (1991), which 
highlighted the fact that Congress only envisioned paid 
attorney representation after the Board first entered a final 
decision on a claim.  The General Counsel concluded that an 
attorney may not receive or solicit a fee in connection with 
representation of a claimant before the Department on a 
benefits issue until after the Board first issues a final 
decision on that claim.  Furthermore, a remand decision is 
not a "final" decision of the Board.  VAOPGCPREC No. 18-92, 
57 Fed. Reg. 49747 (1992); 
38 C.F.R. § 20.1100(b) (1998).

In the present case, the criteria for eligibility for 
entitlement to attorney fees from past-due benefits with 
respect to the issue of entitlement to service connection for 
migraine headaches have not been met.  As a result of a 
September 1999 supplemental statement of the case, the RO 
granted entitlement to service connection for migraine 
headaches, evaluated as 10 percent disabling, effective 
September 3, 1991.  However, when the veteran's appeal was 
initially before the Board in March 1995, the Board remanded 
all issues, including entitlement to service connection for 
migraine headaches, to the RO for additional development.  VA 
regulations provide that a remand does not constitute a final 
decision of the Board.  See 38 C.F.R. § 20.1100(b) (1999).  
Thus, the Board did not issue a final decision with respect 
to the issue of entitlement to service connection for 
migraine headaches.  

Although the veteran ultimately received a favorable decision 
with respect to his appeal of entitlement to service 
connection for migraine headaches and is thereby entitled to 
receive past-due benefits, attorney fees from these past-due 
benefits cannot be paid.  See 38 U.S.C.A. § 5904(c)(1); 38 
C.F.R. § 20.609.

Finally, the Board is cognizant of the ongoing nature of the 
veteran's appeal, as noted in the Introduction section above.  
Notably, the issues of entitlement to service connection for 
tuberculosis, hiatal hernia, a stomach disability, ulcerative 
colitis, varicocele, and a psychiatric disability remain on 
appeal.  Since the veteran could potentially be awarded 
additional past-due benefits in the future with respect to 
those claims, the Board is compelled to clarify that the 
impact of this decision is limited exclusively to eligibility 
for attorney fees for the past-due benefits awarded prior to 
this decision.  It is not intended to affect future Board 
dispositions, if any, of the eligibility for the payment of 
additional attorney fees from any future award of past-due 
benefits resulting from subsequent decisions rendered in any 
ongoing appeal.




ORDER

Eligibility for the direct payment by VA of the attorney fees 
from past-due benefits with respect to the grant of 
entitlement to service connection for migraine headaches, 
evaluated as 10 percent disabling, effective September 3, 
1991, is not established.



		
	John E. Ormond, Jr.
Member, Board of Veterans' Appeals



 


